Exhibit 10.42

 

MATTEL, INC.

PERSONAL INVESTMENT PLAN

THIRD AMENDMENT TO THE OCTOBER 1, 2001 RESTATEMENT

 

W I T N E S S E T H:

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Mattel, Inc. Personal Investment
Plan, as amended (the “Plan”); and

 

WHEREAS, Mattel desires to amend the Plan to (i) reflect recent legislative and
regulatory changes in the federal pension laws, (ii) reflect American Girl, Inc.
as the successor to the assets and business of the Pleasant Company and (iii)
meet other current needs; and

 

WHEREAS, in Section 16.1 of the Plan, Mattel reserved the right to amend the
Plan at any time in whole or in part;

 

NOW, THEREFORE, in order to effect the foregoing, Mattel does hereby declare
that the Plan be, and it hereby is, amended as follows:

 

1. The last sentence of Section 2.32 of the Plan shall be amended effective as
of January 1, 2004 to read as follows:

 

Effective October 1, 2001, American Girl, Inc. (the successor to the assets and
business of Pleasant Company) and such other adopting employer in the Pleasant
Plan shall be a Participating Company in this Plan.

 

2. Section 6.1(b) of the Plan is amended effective as of January 1, 2004 by
deleting the phrase “the Pleasant Company” and by substituting in lieu thereof
the phrase “American Girl, Inc. (the successor to the assets and business of
Pleasant Company).”

 

3. Section 8.2(c) of the Plan is amended effective as of January 1, 2003 to read
as follows:

 

(c) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(i) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in U.S. Treasury
Regulations section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(ii) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in U.S. Treasury Regulations section



--------------------------------------------------------------------------------

1.401(a)(9)-9, using the Participant’s and spouse’s attained ages of the
Participant’s and spouse’s birthdays in the distribution year.

 

Required minimum distributions will be determined under this Section 8.2(c)
beginning with the first distribution calendar year and continue through the end
of the distribution calendar year that includes the Participant’s date of death.

 

4. Section 8.3(b) of the Plan is amended effective as of January 1, 2003 to read
as follows:

 

(b) Death benefits shall be distributed, or begin to be distributed, to the
Participant’s Beneficiary at such time as the Beneficiary elects, but not later
than:

 

(i) if the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, December 31 of the calendar year immediately following the calendar
year in which the Participant died, or if later, December 31 of the calendar
year in which the Participant would have attained age 70½; or

 

(ii) if the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, December 31 of the calendar year immediately following
the calendar year in which the Participant died.

 

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 8.3(b), other than
subsection 8.3(b)(i), shall apply as if the Participant’s surviving spouse were
the Participant. If there is no designated Beneficiary of a deceased Participant
as of September 30 of the year following the year of the Participant’s death,
all death benefits payable with respect to the deceased Participant shall be
distributed no later than December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. The “designated Beneficiary” of a
Participant for purposes of this Section 8.3 and Section 8.4 shall mean the
individual who is designated as the Participant’s Beneficiary under Section 8.9
and who satisfies the requirements to constitute a designated beneficiary under
Code Section 401(a)(9) and U.S. Treasury Regulations section 1.401(a)(9)-1,
Q&A-4.

 

5. Section 8.3 of the Plan is further amended effective as of January 1, 2003 by
adding the following new paragraphs (c) and (d) to the end thereof:

 

(c) The amount of each installment payment of death benefits made to a
Participant’s Beneficiary shall equal or exceed the required minimum
distribution determined in accordance with this Section 8.3(c) and the U.S.
Treasury Regulations promulgated under Section 401(a)(9) of the Code.

 

2



--------------------------------------------------------------------------------

Except as provided in Section 8.3(d), if the Participant dies before the date
distributions begin the minimum amount that will be distributed to a
Participant’s designated Beneficiary for each distribution calendar year after
the year of the Participant’s death is the quotient obtained by dividing the
Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary computed by use of the Single Life Table in
U.S. Treasury Regulations section 1.401(a)(9)-9.

 

For purposes of this Section 8.3 and Section 8.4 hereof, the term “distribution
calendar year” shall mean a calendar year for which a minimum distribution is
required, and the first distribution calendar year is the calendar year in which
distributions are required to begin pursuant to Section 8.2(b). The “account
balance” shall be equal to the aggregate amount credited to the Participant’s
Accounts as of the last Valuation Date in the calendar year immediately
preceding the distribution calendar year increased by the amount of any
contributions or forfeitures made to such Accounts as of any Valuation Date
coinciding with or preceding such last Valuation Date.

 

(d) If the designated Beneficiary of a deceased Participant elects to receive
payment of all death benefits payable with respect to the deceased Participant
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death, then the payments to such Beneficiary shall satisfy the
requirements of this Section 7.5.

 

6. Section 8.4(b) of the Plan is amended effective as of January 1, 2003 to read
as follows:

 

(b) If the Participant dies on or after the date distributions begin and there
is a designated Beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary. The Participant’s
remaining life expectancy is calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year. If the Participant’s
surviving spouse is the Participant’s sole designated Beneficiary, the remaining
life expectancy of the surviving spouse is calculated for each distribution
calendar year after the year of the Participant’s death using the surviving
spouse’s age as of the spouse’s birthday in that year. For distribution calendar
years after the year of the surviving spouse’s death, the remaining life
expectancy of the surviving spouse is calculated using the age of the surviving
spouse as of the spouse’s birthday in the calendar year of the spouse’s death,
reduced by one for each subsequent calendar year. If the Participant’s surviving
spouse is not the Participant’s sole designated Beneficiary, the designated
Beneficiary’s remaining life expectancy is calculated using the age of the
Beneficiary in the year following the year of the Participant’s

 

3



--------------------------------------------------------------------------------

death, reduced by one for each subsequent calendar year. If the Participant dies
on or after the date distributions begin and there is no designated Beneficiary
as of September 30 of the year after the year of the Participant’s death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

The amount of each installment payment of death benefits made to a Participant’s
Beneficiary shall equal or exceed the required minimum distribution determined
in accordance with this Section 8.4(b) and the U.S. Treasury Regulations
promulgated under Section 401(a)(9) of the Code.

 

7. The second sentence of Section 8.7(c) of the Plan is deleted effective as of
January 1, 2003.

 

8. Section 9.2 of the Plan is amended effective as of January 1, 2004 by adding
the following new subparagraph (j) immediately after subparagraph (i) thereof:

 

(j) To adopt and implement such rules regarding a Participant’s ability to
direct the investment, reinvestment and transfer of his Account among the
investment alternatives available under the Plan, including but not limited to
restricting the frequency or timing of trades in or out of one or more
investment alternatives by a Participant, to the extent the Committee deems
necessary or appropriate to limit or prevent harm to other Participant Accounts,
to comply with the policies and procedures of the investment alternatives, to
ensure that the Plan and Participant transactions thereunder are administered in
compliance with applicable laws (including insider trading, market timing and
related rules) or to otherwise provide for the efficient and effective
administration of the Plan.

 

9. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 23rd day of December, 2003.

 

MATTEL, INC. By:   /s/    William Stavro            

--------------------------------------------------------------------------------

    William Stavro, Senior Vice President and Treasurer

 

4